UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6150



DAVID EDWARD CRAWLEY,

                                              Plaintiff - Appellant,

          versus


DAN A. BRAXTON; ASSISTANT WARDEN ARMENTROUT;
LIEUTENANT   HONAKER;   B.  EDMOND,   Hearing
Officer; G. BAYES, QMHP; CORRECTIONAL OFFICER
HAMPTON; W. WOODS, Correctional Officer; W.
SYKES,   Correctional   Officer;   S.   DEEL,
Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1057-7)


Submitted:   May 15, 2003                     Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Edward Crawley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    Edward   Crawley   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.           See Crawley

v. Braxton, No. CA-02-1057-7 (W.D. Va. Jan. 8, 2003).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                    2